EXHIBIT 10.1

 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

Time-Based Restricted Stock Units
Granted Under the 2014 Equity and Incentive Plan

 

Name of Recipient:

                   

 

 

Number of Time-Based Restricted Stock Units:

                  

 

 

Grant Date:

                   

 

American Science and Engineering, Inc. (the “Company”) has granted you a
restricted stock units award, which is subject to the provisions of the
Company’s 2014 Equity and Incentive Plan (the “Plan”) and the terms and
conditions contained in this Restricted Stock Units Agreement (this
“Agreement”).  Please confirm your acceptance of this award (the “Award”) and of
the terms and conditions of this Agreement and in the Plan by signing a copy of
this Agreement where indicated below.

 

 

 

AMERICAN SCIENCE AND

 

ENGINEERING, INC.

 

 

 

By:

 

 

[insert name and title]

 

Accepted and Agreed:

 

 

 

 

 

[insert name of Recipient]

 

 

--------------------------------------------------------------------------------


 

AMERICAN SCIENCE AND ENGINEERING, INC.

 

Time-Based Restricted Stock Units Agreement

 

The terms and conditions of the award of restricted stock units (the “RSUs”)
with respect to shares (the “Shares”) of common stock (“Common Stock”) of the
Company made to the Recipient, as set forth on the cover page of this Agreement,
are as follows:

 

1.                                      Issuance of RSUs.

 

The RSUs are issued to the Recipient, effective as of the Grant Date (as set
forth on the cover page of this Agreement), in consideration of employment
services to be rendered by the Recipient to the Company and to provide
incentives with respect to the retention of the Recipient and service conditions
set forth in this Agreement.  The award consists of RSUs that will vest solely
based on continued employment (except as provided below) (the “Time-Based
RSUs”).  Assuming the foregoing conditions are satisfied, the Company shall
deliver a share of Common Stock for each RSU that becomes vested.

 

2.                                      Vesting.

 

(a)                                 Time-Based Condition; Vesting; Delivery of
Shares.  Unless otherwise provided in this Agreement or the Plan, the Recipient
must remain employed by the Company through the following vesting schedule:  as
to one-third of the Time-Based RSUs, the first anniversary of the Grant Date,
with an additional one-third on the second anniversary of the Grant Date, and
the final one-third on the third anniversary of the Grant Date (each of the
foregoing a “Vesting Date”).  Any fractional number of RSUs resulting from the
application of the foregoing percentages shall be rounded down to the nearest
whole number of RSUs.  The Shares shall be delivered as soon as practicable in
the 60 days following each Vesting Date, subject to the conditions below.

 

(b)                                 Acceleration of Vesting; Double Trigger.  As
provided in the Plan, upon the occurrence of a “Change in Control” (as defined
in Section 20 of the Plan) of the Company, the rights of the Company hereunder
shall inure to the benefit of the Company’s successor and, unless the Board
determines otherwise, shall apply to the cash, securities or other property that
the RSUs were converted into or exchanged for pursuant to such Change in Control
in the same manner and to the same extent as they applied to the RSUs under this
Award.  Unvested RSUs may be subject to acceleration after the occurrence of
both a Change in Control and an employment termination or resignation that
satisfies the requirements of a then applicable change in control agreement. 
The Company in its discretion may take one or more of the actions specified in
Section 20 of the Plan.  Acceleration of vesting shall not accelerate the date
of distribution of the Shares unless otherwise permitted under Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A” of the “Code”).

 

--------------------------------------------------------------------------------


 

(c)                                  Vesting Upon Retirement or Death.

 

(i)                                     If the Recipient retires or dies before
the Award is fully vested, this Award shall become vested (tentatively, for
Retirement) on a prorata basis with respect to the next following Vesting Date
(i.e., it will vest or tentatively vest as to the portion of the year elapsed
between the prior Vesting Date and the date of death or Retirement over the
period between the two Vesting Dates).  Any amounts not vested or tentatively
vested under the preceding sentence will be immediately forfeited unless
otherwise vesting under Section 2(b). Payment of Shares will be made within 60
days following the date of death, delayed, to the extent permitted by
Section 409A, if reasonably necessary for the Company to determine the persons
or entity to receive the Shares.  Payment of Shares as a result of Retirement
will be subject to the release requirement of Section 2(d) and its timing rules.

 

(ii)                                  For purposes hereof, “retire” and
“Retirement” means termination of employment (other than for Cause) at or after
age 60 with an aggregate of five full years of service.

 

(iii)                               For purposes hereof, “Cause” means as
determined by the Company (or, if provided in an individual agreement with the
Recipient, the Board) in its reasonable judgment: (I) the Recipient’s material
failure to perform (other than by reason of disability), or material negligence
in the performance of, his or her duties and responsibilities to the Company or
any of its Subsidiaries; (II) material breach by the Recipient of any provision
of this Agreement or any other agreement with the Company or any of its
Subsidiaries; (III) other conduct by the Recipient that is reasonably likely to
be materially harmful to the business, interests or reputation of the Company or
any of its Subsidiaries; (IV) fraud, embezzlement or other material dishonesty
by the Recipient with respect to the Company or any of its Subsidiaries; (V) the
Recipient’s conviction of, or pleading guilty or no contest to, any felony or
other crime involving moral turpitude; or (VI) a breach of any
confidentiality/non-competition/ non-solicitation agreement. With respect to a
breach of (I), (II), or (III), the Recipient shall be given 30 days, after
written notice of such breach, to cure a breach to the reasonable satisfaction
of the Company (or, where applicable, the Board).

 

(d)                                 Release. Upon a Retirement, the Company will
tentatively vest any unvested RSUs that would vest under Section 2(c) but will
not distribute any Shares in payment of such tentatively vested RSUs unless and
until the Recipient timely executes separation agreement and release of claims
(the “Release”) against the Company and certain other parties on a form to be
provided the Company and the release becomes irrevocable by the Recipient within
60 days following termination or such earlier deadline as the Company
specifies.  If the Release is not provided or is revoked, any unvested portions
of the Award that would vest as a result of the Retirement will instead expire
upon the earlier of the applicable deadline for providing the Release or upon
the Recipient’s revocation of the Release.  The Shares due to be distributed
under this provision will be distributed to the Recipient within 10 days
following the date the Release becomes irrevocable, unless later delivery is
required.

 

(e)                                  Forfeitures; Effect of Awards.  If the
Recipient ceases to be employed by the Company for any reason or no reason, with
or without Cause (except as provided above in Section 2), all of the RSUs that
are unvested as of the time of such termination from the

 

--------------------------------------------------------------------------------


 

Company shall be forfeited immediately and automatically, without the payment of
any consideration to the Recipient, effective as of such termination of
employment; provided, however, that the Committee may, in its sole and absolute
discretion agree to accelerate the vesting of the Award, upon termination of
employment or otherwise, for any reason or no reason, but shall have no
obligation to do so.  The Recipient shall have no further rights with respect to
any RSUs that are so forfeited.  Notwithstanding any other provision of the
Plan, the Award, this Agreement or any other agreement (written or oral) to the
contrary, the Recipient shall not be entitled (and by accepting an Award,
thereby irrevocably waives any such entitlement) to any payment or other benefit
to compensate the Recipient for the loss of any rights under the Plan as a
result of the termination or expiration of an Award in connection with any
termination of employment.  No amounts earned pursuant to the Plan or any Award
shall be deemed to be eligible compensation in respect of any other plan of the
Company or any of its subsidiaries, except to the extent those plans or
applicable law provide otherwise.

 

(f)                                   Status of Employment.  If the Recipient is
employed by a subsidiary of the Company, any references in this Agreement to
employment with the Company shall instead be deemed to refer to employment with
such subsidiary.  If the Recipient is on military leave, sick leave, or other
leave of absence approved by the Company or its subsidiary, his or her
employment will be treated as continuing intact during the period of such leave,
provided that he or she is expected to return to work at the conclusion of the
leave or the leave is treated as employment for purposes of applicable law.  The
Recipient’s employment will be deemed to have terminated on the first day after
the expiration of such leave unless he or she has returned to work.

 

3.                                      Restrictions on Transfer.

 

The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any RSUs
or Shares to which they relate, or any interest therein, until such RSUs have
vested and the Shares have been distributed.

 

4.                                      No Rights to Shares or as a Stockholder

 

The Recipient shall not have any right in, or with respect to, any of the Shares
(including voting rights) issuable under the Award unless, until, and to the
extent that the Award vests and is settled by issuance of the Shares to the
Recipient.  The RSUs will not receive Dividend Equivalent Rights.

 

5.                                      Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  Capitalized terms not defined
in this Award have the meanings set forth in the Plan.  As provided in the Plan,
upon the occurrence of a Change in Control (as defined in the Plan), the rights
of the Company hereunder shall inure to the benefit of the Company’s successor
and, unless the Board determines otherwise, shall apply to the cash, securities
or other property that the RSUs were converted into or exchanged for pursuant to
such Change in Control in the same manner and to the same extent as they applied
to the RSUs under this Agreement.

 

--------------------------------------------------------------------------------


 

6.                                      Tax Matters.

 

The Company’s obligation to distribute the Shares shall be subject to the
Recipient’s satisfaction of all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax related
withholding requirements at the minimum applicable level (or such higher level
requested by the Recipient as accounting principles will allow without changing
the accounting status of the Shares) (the “Withholding Taxes”).  The Recipient
acknowledges and agrees that the Company has the right to deduct from payments
of any kind otherwise due to the Recipient any Withholding Taxes with respect to
the vesting or payment of the RSUs, including any Social Security/Medicare taxes
that persons who are eligible for Retirement during the term of this Award may
owe in the years before the Shares are distributed (but the Company reserves the
discretion to determine whether to withhold in the year of vesting or of
distribution).  Recipient must arrange for the delivery of proceeds from the
sale on the market of enough Shares to satisfy the Withholding Taxes by
executing sell-to-cover instructions acceptable to the Company or by satisfying
the Withholding Taxes in another manner acceptable to the Company.  The
Recipient acknowledges that no election under Section 83(b) of the Code may be
filed with respect to this Award.

 

7.                                      Additional Restrictions.

 

(a)                                 Cancellation and Rescission of Award.  In
consideration of this Award the Recipient agrees that if he or she breaches his
or her obligations under the terms of the Company’s Employee Representation,
Rights in Data, and Non-Compete Agreement and/or the noncompetition provisions
of an applicable Change in Control and Severance Benefit Agreement, then the
Company may cancel, suspend, withhold, or otherwise limit or restrict (in whole
or in part) the vesting of this Award.  If this Award vests prior to the
occurrence or discovery by the Company of any such breach, then the Committee
may rescind the vesting of this Award at any time within the two year period
after such vesting.  If the Award is rescinded, the Recipient must pay to the
Company the amount of income recognized upon distribution of any Shares in
satisfaction of the Award and any further income or gain upon sale of such
Shares, in such manner and on such terms and conditions as may be required by
the Committee, and the Company shall be entitled to set off the amount of any
such income against any amount that it may owe to the Recipient, except as
Section 409A or other applicable law may prohibit such offset.

 

(b)                                 Clawback.  If any of the Company’s financial
statements are required to be restated as a result of errors, omissions, or
fraud, the Committee may (in its sole discretion, but acting in good faith)
direct that the Company recover all or a portion of the amount of income
recognized upon the distribution of Shares under this Award and any additional
gain realized upon any sale of such Shares with respect to any fiscal year of
the Company the financial results of which are negatively affected by such
restatement. The Committee may determine to recover different amounts from
different participants or different classes of participants on such bases as it
shall deem appropriate.  In no event shall the amount to be recovered by the
Company be less than the amount required to be repaid or recovered as a matter
of law. The Committee shall determine whether the Company shall effect any such
recovery (i) by seeking repayment from the undersigned, (ii) by reducing
(subject to applicable law and the terms and conditions of the applicable plan,
program, or arrangement) the amount that would otherwise be payable to the

 

--------------------------------------------------------------------------------


 

undersigned under any compensatory plan, program, or arrangement maintained by
the Company or any of its affiliates, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s otherwise applicable compensation practices, or
(iv) by any combination of the forgoing.  The foregoing recovery rights are in
addition to, and not in substitution for, any other clawback policies that the
Company may adopt from time to time, including any required by Federal law, such
as under Section 304 of Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street
Reform and Consumer Protection Act or by the listing standards of Nasdaq. 
Accordingly, the terms and provisions of this Award shall be deemed
automatically amended from time to time to assure compliance with the Dodd-Frank
Act and other applicable laws and such rules and regulations as hereafter may be
adopted and in effect.

 

8.                                      Miscellaneous.

 

(a)                                 Authority of Committee; Amendment.  In
making any decisions or taking any actions with respect to the matters covered
by this Agreement, the Committee shall have all of the authority and discretion,
and shall be subject to all of the protections, provided for in the Plan.  All
decisions and actions by the Committee with respect to this Agreement shall be
made in the Committee’s discretion and shall be final and binding on the
Recipient. The Committee may amend, modify, or terminate this Award, including
substituting therefore another Award of the same or a different type, provided
that the Participant’s consent to such action shall be required unless (i) the
Committee determines that the action, taking into account any related action,
would not materially and adversely affect the Participant, or (ii) the action is
permitted by the terms of the Plan.

 

(b)                                 Data Privacy and Electronic Delivery.  By
executing this Agreement, the Recipient: (i) authorizes the Company, its
affiliates, and any agent of the Company or its affiliates administering the
Plan or providing Plan recordkeeping services thereto, to disclose to the
Company, its affiliates or third-party service providers such information and
data as may be deemed necessary or appropriate to facilitate the grant of
Awards; (ii) waives any data privacy rights that the undersigned may have with
respect to such information; and (iii) authorizes the Company, its affiliates,
and third-party service providers to store and transmit such information in
electronic form.  The undersigned agrees that the Company, its affiliates, and
their agents may deliver electronically all documents relating to the Plan or
this Award.

 

(c)                                  No Right to Continued Employment or Grant. 
The Recipient acknowledges and agrees that, notwithstanding the fact that the
vesting of the RSUs is contingent upon his or her continued employment by the
Company, this Agreement does not constitute an express or implied promise of
continued employment or confer upon the Recipient any rights with respect to
continued employment by the Company.  No person shall have any claim or right to
be granted an Award.

 

(d)                                 Governing Law.  This Agreement shall be
construed, interpreted and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts without regard to any applicable conflicts of laws
provisions.

 

--------------------------------------------------------------------------------


 

(e)                                  Unfunded Rights.  The right of the
Recipient to receive Common Stock pursuant to this Agreement is an unfunded and
unsecured obligation of the Company.  The Recipient shall have no rights under
this Agreement other than those of an unsecured general creditor of the Company.

 

9.                                      Compliance with Section 409A of the
Code.  This Agreement is intended to provide for compensation that is exempt
from or compliant with Section 409A and shall be interpreted consistently with
such intent.  Accordingly, a Recipient shall have no right to designate the
taxable year of payment.  For purposes of the Award, ceasing to be employed
shall be determined based on the standards for “separation from service” under
Section 409A.  The Company makes no representations or warranty and shall have
no liability to the Recipient or any other person if any provisions of or
payments, compensation or other benefits under this Agreement are determined to
constitute nonqualified deferred compensation subject to Section 409A but do not
satisfy the conditions of that section.

 

--------------------------------------------------------------------------------